Title: To Thomas Jefferson from Joseph Priestley, Jr., 6 January 1806
From: Priestley, Joseph, Jr.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Northumberland January 6 1806
                        
                        I intended to have prefixed to the Memoirs of my father’s life, which will
                                shortly be published, an Engraving of a likeness of him taken by Mr Stewart the painter for the American
                                Philosophical Society. I have repeatedly applied for a copy of that portrait, or for permission to have an engraving
                                taken from it; but Mr Vaughan & Dr Wistar inform me that in consequence of the Society having paid Mr Stewart in
                                advance they cannot prevail upon him to finish it & that it remains in the same state in which it was two years ago.
                                I rather fear that his necessities have induced him to sell it, and that he has it not in his power either to fulfil
                                his engagements to the Society, or to furnish copies.
                  All the likenesses which I have seen of my father fall so far short, in my opinion, of that taken by Mr
                            Stewart that I feel very desirous of having an ingraving taken from that, and understanding that Mr Stewart is at
                            Washington, I hope you will excuse the liberty I take in requesting you to endeavour to procure a copy for me, if the
                            original cannot be procured for the Society—I think it probable that if he is requested by you, he will furnish you with
                            a copy, & I would chearfully pay an hundred dollars which I understand is his price, or even more, rather than not have
                            it.
                        I have desired Mr Vaughan to forward you a copy of the Memoirs, of which I beg your acceptance, with the
                            view of securing the sale in England, I shall not publish them in this country of two or three months, by which time I
                            hope to have an engraving finished. 
                  I remain Sir with great respect Your Obedt humble Servt
                                            
                            Joseph Priestley
                            
                        
               